UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2011 . Commission File Number 000-53879 COUGAR OIL AND GAS CANADA INC. (Translation of registrant’s name into English) 833 4 th Avenue S.W., Suite 1120 Calgary, Alberta T2P 3T5 Canada (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F ý Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note : Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note : Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No ý If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Other Events On February 3, 2011, Cougar Oil and Gas Canada Inc. (the “Company”) announced that, it reached a formal agreement with Zentrum Energie Trust (“Zentrum) who signed a term sheet for a convertible note for 4,700,000 Swiss Francs .Proceeds to be used for a 2 well drilling program for Q1 2011 and subsequent drill programs in 2011.The unsecured note has a 18 month term with an interest rate of prime +3%.It is convertible to up to 45 days prior to maturity into shares of Cougar Oil and Gas Canada at a price$3.00 USD with a warrant at 130% of conversion price for 4 years from conversion.The Company can force conversion if the shares of the Company trade at 200% of conversion price for 20 consecutive days.First draw of 950,000 Swiss Francs on signing the term sheet and 950,000 on March 15, 2011.Balance of the draws subject to review of the drilling program and seismic program. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COUGAR OIL AND GAS CANADA INC. Date:Feb 3, 2011 By: /s/ William S. Tighe Name:William S. Tighe Title: Chairman of the Board EXHIBIT Exhibit Number Description Term Sheet for Convertible Note. * filed herewith
